Opinion by
Mr. Chief Justice McBride.
The plaintiffs brought suit to enjoin defendants from opening or causing to be opened an alleged county road in Clackamas County. A decree being rendered against them in the Circuit Court, plaintiffs served and filed a notice of appeal, and on June 6,1913, filed an undertaking on appeal, to which no exception was taken by defendant. By the provisions of Section 550, subdivision 4, L. O. L., as amended by Chapter 319, Laws of 1913, the appeal became perfected June *24911,1913. Section 554, L. O. L., as amended by Chapter 320, Laws of 1913, provides, among other matters: “Upon the appeal being perfected the appellant shall, within 30 days thereafter, file with the clerk of the appellate court a transcript,” etc. Subdivision 2 of the same section provides as follows: “If the transcript or abstract is not filed with the clerk of the appellate court within the time provided, the appeal shall be deemed abandoned, and the effect thereof terminated, but the trial court or the judge thereof, or the Supreme Court or a justice thereof, may, upon such terms as may be just, by order enlarge the time for filing the same; but such order shall be made within the time allowed to file transcript, and shall not extend it beyond the term of the appellate court next following the appeal.” No transcript was filed with the clerk of this court until July 26, 1913, long after the 30 days had expired, and no extension of time in which to file the same appears in the record.
The filing of a transcript within the time allowed by law is necessary to give this court jurisdiction, and the appeal is therefore dismissed.
Appeal Dismissed.